

EXHIBIT 10.28(d)


PROMISSORY NOTE
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials

$25,000,000.00
01-11-2019
57950001
4A0 / 9A
5795
10195
 



References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
Borrower:
Casey's General Stores, Inc.
1 Convenience Blvd.
Ankeny, IA 50021-9672
Lender:
UMB BANK, n.a.
Commercial Loan Department
1010 Grand Boulevard
Kansas City, MO 64106
(816) 860-7000

Principal Amount: $25,000,000.00
Date of Note: January 11, 2019



UNCONDITIONALLY CANCELABLE. Notwithstanding anything to the contrary in this
Note or any other agreement or understanding involving Borrower and Lender, (1)
the line of credit evidenced by this Note and all other commitments, facilities,
and accommodations under or related to this Note are unconditionally cancelable
by Lender, and (2) Lender may, at any time, with or without cause, terminate or
refuse to extend credit under the line of credit evidenced by this Note or any
other commitment, facility, or accommodation under or related to this Note (to
the fullest extent permitted under applicable law). This paragraph applies to
any letter-of-credit facility or other obligation of Lender to issue a letter of
credit for the benefit of Borrower in connection with this Note (if and to the
extent that such a facility or other obligation separately exists), but once
issued, whether a letter of credit is itself conditionally or unconditionally
cancelable is governed by other provisions of contract or other applicable law.
PROMISE TO PAY. Casey's General Stores, Inc. ("Borrower") promises to pay to UMB
BANK, n.a. ("Lender"), or order, in lawful money of the United States of
America, on demand, the principal amount of Twenty-five Million & 00/100 Dollars
($25,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in full immediately upon Lender's demand.
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning February 1, 2019, with all subsequent interest
payments to be due on the same day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing. All
payments must be made in U.S. dollars and must be received by Lender consistent
with any written payment instructions provided by Lender. If a payment is made
consistent with Lender's payment instructions but received after 5:00 PM Central
time, Lender will credit Borrower's payment on the next business day.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Federal Funds
Offered Rate. "Federal Funds Offered Rate" means, for any day, the rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided, that (a), if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the immediately preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Lender on such day on such transactions as
determined by the Lender (the "Index"). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notifying
Borrower. Lender will tell Borrower the current Index rate upon Borrower's
request. The interest rate change will not occur more often than each day.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 2.430% per annum. Interest on the unpaid principal
balance of this Note will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 1.000 percentage point over the
Index, resulting in an initial rate of 3.430% per annum based on a year of 360
days. NOTICE: Under no circumstances will the interest rate on this Note be more
than the maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a





--------------------------------------------------------------------------------



EXHIBIT 10.28(d)


disputed amount must be mailed or delivered to: UMB Bank, n.a., Attn: Loan
Accounting, PO Box 419226 - MS #1170203 Kansas City, MO 64141-6226.
LATE CHARGE. If a regularly scheduled interest payment is more than 29 days
late, Borrower will be charged 10.000% of the unpaid portion of the regularly
scheduled payment or $50.00, whichever is less. If Lender demands payment of
this loan, and Borrower does not pay the loan in full within 29 days after
Lender's demand, Borrower also will be charged either 10.000% of the unpaid
portion of the sum of the unpaid principal plus accrued unpaid interest or
$50.00, whichever is less.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 2.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.
LETTERS OF CREDIT. Borrower from time to time may request Lender to issue
letter(s) of credit not to exceed $25,000,000.00.  If a letter of credit is
issued by Lender, Borrower’s availability under the line of credit shall be
reduced by any amount(s) outstanding under the letter of credit whether or not
the letter of credit is drawn upon.
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses whether or not there is a lawsuit, including
attorneys' fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Missouri without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Missouri.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Jackson County, State of Missouri.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.
COLLATERAL. This loan is unsecured.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; or (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender.
ADDITIONAL TERMS. Borrower shall not a) voluntarily transfer any assets into
trust or, b) if already owned in trust, shall not voluntarily transfer title to
such trust assets to any other person or entity, without giving Lender at least
30 days prior written notice thereof.
JURY WAIVER. BORROWER HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY AND
IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED, ARISING OUT OF, PERTAINING TO OR OTHERWISE RELATING TO THIS AGREEMENT,
THE LOAN, ANY OF THE LOAN DOCUMENTS OR LENDER’S CONDUCT IN RESPECT OF ANY OF THE
FOREGOING.
PRIOR NOTE. Promissory Note dated April 27, 2018 executed by Borrower to Lender
in the amount of $150,000,000.00 and as subsequently modified, renewed or
extended.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. This Note is payable on demand. The inclusion of specific
default provisions or rights of Lender shall not preclude Lender's right to
declare payment of this Note on its demand. If any part of this Note cannot be
enforced, this fact will not affect the rest of the Note. Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them. Borrower and any other person who signs, guarantees or endorses this Note,
to the extent allowed by law, waive presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security interest in the
collateral; and take any other action deemed necessary by





--------------------------------------------------------------------------------



EXHIBIT 10.28(d)


Lender without the consent of or notice to anyone. All such parties also agree
that Lender may modify this loan without the consent of or notice to anyone
other than the party with whom the modification is made. The obligations under
this Note are joint and several.
ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:
CASEY'S GENERAL STORES, INC.


By: /s/ William J. Walljasper        
William J. Walljasper, CFO/Senior Vice President of Casey's General Stores, Inc.
LaserPro, Ver. 18.4.10.002 Copr. Finastra USA Corporation 1997, 2019. All Rights
Reserved. - MO S:\APPS\hfs\CFI\LPL\D20.FC TR-154288 PR-2362 (M)

























--------------------------------------------------------------------------------



EXHIBIT 10.28(d)


DISBURSEMENT REQUEST AND AUTHORIZATION
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials

$25,000,000.00
01-11-2019
57950001
4A0 / 9A
5795
10195
 



References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
Borrower:
Casey's General Stores, Inc.
1 Convenience Blvd.
Ankeny, IA 50021-9672
Lender:
UMB BANK, n.a.
Commercial Loan Department
1010 Grand Boulevard
Kansas City, MO 64106
(816) 860-7000



LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $25,000,000.00 due on demand. This is an unsecured renewal
of the following described indebtedness: Promissory Note dated April 27, 2018
executed by Borrower to Lender in the amount of $150,000,000.00 and as
subsequently modified, renewed or extended.


PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
 
Personal, Family, or Household Purposes or Personal Investment.
X
Business (Including Real Estate Investment).





SPECIFIC PURPOSE. The specific purpose of this loan is: To renew and decrease
revolving line of credit used for working capital.
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $25,000,000.00 as follows:
Undisbursed Funds:


$25,000,000.00
Note Principal:


$25,000,000.00





FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JANUARY 11, 2019.
BORROWER:
CASEY'S GENERAL STORES, INC.


By: /s/ William J. Walljasper        
William J. Walljasper, CFO/Senior Vice President of Casey's General Stores, Inc.
LaserPro, Ver. 18.4.10.002 Copr. Finastra USA Corporation 1997, 2019. All Rights
Reserved. - MO S:\APPS\hfs\CFI\LPL\I20.FC TR-154288 PR-2362 (M)













--------------------------------------------------------------------------------





NEGATIVE PLEDGE AGREEMENT


This Negative Pledge Agreement, dated as of this 11th day of January, 2019 (the
“Agreement”) is entered into by and between Casey’s General Store,
Inc.(hereinafter referred to as “Borrower”) and UMB Bank, n.a., a national
banking association (hereinafter referred to as “UMB”).


WHEREAS, UMB has been requested to continue to offer credit to Borrower; and


WHEREAS, UMB is willing to continue to offer credit to Borrower under the terms
of the promissory note dated January 11, 2019 but only on the condition that
Borrower execute this Negative Pledge Agreement.


NOW, THEREFORE, in consideration of the mutual agreement of the parties hereto
and the extension of credit to Borrower by UMB, it is agreed by and between the
parties as follows:


1.The Borrower agrees that it will not, and will not permit any subsidiary to,
without the prior written consent of UMB, permit to exist, create, assume or
incur, directly or indirectly, any lien on its properties or assets, whether now
owned or hereafter acquired, except:


(a)    Liens existing as of the date of this Agreement that are listed in
Schedule A attached hereto;


(b)    Liens (i) incidental to the conduct of business or the ownership of
properties and assets (including landlords’, lessors’, carriers’,
warehousemen’s, mechanics’, materialmen’s and other similar liens), which liens
do not in the aggregate materially detract from the value of the assets of the
Borrower and its subsidiaries taken as a whole or materially impair the use
thereof in the operation of their businesses and (ii) to secure the performance
of bids, tenders, leases or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation) surety or appeal bonds or other liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money;


(c)    Leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Borrower or any of its subsidiaries, provides that such liens do not, in the
aggregate, materially detract from the value of such property;


(d)    Liens (i) existing on property at the time of its acquisition or
construction by the Borrower or a subsidiary and not created in contemplation
thereof, whether or not the Indebtedness secured by such lien is assumed by the
Borrower or a subsidiary; or (ii) on property created contemporaneously or
within 180 days of the acquisition or completion of construction or improvement
thereof to secure or provide for all or a portion of the purchase price or cost
of construction or improvement of such property after the date of this Negative
Pledge Agreement; or (iii) existing on property of an entity at the time such
entity is merged or consolidated with, or becomes a subsidiary of, or
substantially all of its assets are acquired





--------------------------------------------------------------------------------




by, the Borrower or a subsidiary and not created in contemplation thereof;
provided that in the case of clauses (i), (ii) and (iii) such liens do not
extend to additional property of the Borrower or any subsidiary (other than
property that is an improvement to or is acquired for specific use in connection
with the subject property) and the aggregate principal amount of indebtedness
secured by each such lien does not exceed the fair market value (determined in
good faith by the board of directors of the Borrower);


(e)    Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which has been adequately reserved for or the
nonpayment of all such taxes, assessments, charges and levies in the aggregate
would not reasonably be expected to have a material adverse effect on the
Borrower or a subsidiary;


(f)    Any attachment or judgment lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;


(g)    The extension, renewal or replacement of any lien permitted by Sections
1(a) and (d) above, provided that (i) there is no increase in the principal
amount or decrease in maturity of the indebtedness secured thereby at the time
of such extension, renewal or replacement, and (ii) any new lien attaches only
to the same property theretofore subject to such earlier lien;


(h)    Liens securing indebtedness of a subsidiary to the Borrower or another
wholly owned subsidiary; and


(i)    Liens securing the “Obligations” as defined in the Credit Agreement dated
as of January 11, 2019, among the Borrower, certain lenders, certain issuers of
letters of credit, and Royal Bank of Canada, as administrative agent for the
lenders; and


(j)    In addition to the Liens permitted by paragraphs (a) through (h) of this
Section 1, Liens securing indebtedness of the Borrower or a Subsidiary that is
not otherwise permitted to be outstanding pursuant to paragraphs (a) through
(h), provided that “Priority Debt” does not at any time exceed 20% of
Consolidated Net Worth. For purposes hereof capitalized terms not otherwise
defined herein shall have the meaning as defined in that certain Note Purchase
Agreement in the amount of $569,000,000 dated August 9, 2010 between the
Borrower and each Purchaser named therein pertaining to the sale of Senior Notes
bearing interest at the rate per annum of 5.22%.


2.    The Borrower agrees that the negative pledge set forth in paragraph 1
hereof shall remain in full force and effect as long as the Borrower has
outstanding financial obligations to UMB.


3.    The Borrower agrees that from time to time upon request of UMB it will
certify in writing to UMB that it is not in breach of this Negative Pledge
Agreement.
 





--------------------------------------------------------------------------------




4.    In the event the Borrower breaches the provisions of this Negative Pledge
Agreement, such breach shall be deemed to be an event of default with respect to
its obligations to UMB.


5.    This Agreement shall be deemed to be an agreement made under and to be
interpreted under the laws of the State of Missouri.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date herein first written above.


CASEY’S GENERAL STORES, INC.
 
UMB BANK, n.a.






 
 
By:
/s/ William J. Walljasper
 
By:
/s/ Robert P. Elbert
 
William J. Walljasper
 
 
Robert P. Elbert
 
Chief Financial Officer
 
 
Senior Vice President

                        
                    









